UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6103


NATHANIEL SINGLETON,

                Plaintiff - Appellant,

          v.

FOOD SERVICE OFFICER MR. NELSON; FOOD SERVICE MR. TAYLOR;
FOOD SERVICE MR. CRAZE; FOOD SERVICE MS. JOHNSON; FOOD
SERVICE MS. VENTON; ADMINISTRATIVE FOOD SERVICE BROWN;
ADMINISTRATIVE FOOD SERVICE ARGLINE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:12-cv-02985-RBH-SVH)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Singleton, Appellant Pro Se.     Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nathaniel    Singleton      seeks      to   appeal     the   district

court’s order adopting the magistrate judge’s recommendation to

dismiss some, but not all, of Singleton’s claims asserted under

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).          This court may exercise jurisdiction only

over    final    orders,      28     U.S.C.     § 1291    (2012),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541,   545-46    (1949).         The   order   Singleton     seeks   to

appeal is neither a final order nor an appealable interlocutory

or collateral order.           Accordingly, we dismiss the appeal for

lack of jurisdiction.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this    court     and    argument     would   not    aid    the

decisional process.

                                                                           DISMISSED




                                          2